By the Court.
In a summary proceeding under that clause of the Rev. Sts. c. 104, which is the landlord and tenant act, the respondent pleads that “ he is not in possession of the described premises,” and to this the complainant demurs. We are of opinion that the plea was bad. It did not amount to a plea of non-tenure at the time the complaint was filed and notice served, nor to a disclaimer. It was not a plea of the general issue, and did not answer the complaint.

Demurrer sustained; judgment for the complainant.